Name: 96/695/EC: Commission Decision of 26 November 1996 amending Decision 96/526/EC concerning certain protection measures with regard to foot-and-mouth disease in Greece (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  means of agricultural production;  tariff policy;  Europe;  animal product;  agricultural activity
 Date Published: 1996-12-11

 Avis juridique important|31996D069596/695/EC: Commission Decision of 26 November 1996 amending Decision 96/526/EC concerning certain protection measures with regard to foot-and-mouth disease in Greece (Text with EEA relevance) Official Journal L 320 , 11/12/1996 P. 0024 - 0024COMMISSION DECISION of 26 November 1996 amending Decision 96/526/EC concerning certain protection measures with regard to foot-and-mouth disease in Greece (Text with EEA relevance) (96/695/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1) as last amended by Directive 92/118/EEC (2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989, concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 9,Whereas as a result of outbreaks of foot-and-mouth disease in July 1996 in Greece the Commission adopted Decision 96/440/EC of 18 July 1996 concerning certain protection measures with regard to foot-and-mouth disease (4); whereas in the light of the disease situation the said Decision was repealed and the established disease-protection measures were amended by Commission Decision 96/526/EC of 30 August 1996 concerning certain protection measures with regard to foot-and-mouth disease in Greece and repealing Commission Decision 96/440/EC (5);Whereas the measures adopted by Commission Decision 96/526/EC define certain requirements to a disease surveillance programme;Whereas Greece has requested the measures in the said Decision to be amended concerning inspection of cattle;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 96/526/EC is hereby amended as follows:in the third indent of point II in Annex II the words 'each week` are replaced by 'with 15 days' interval`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 26 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 395, 30. 12. 1989, p. 13.(4) OJ No L 181, 20. 7. 1996, p. 38.(5) OJ No L 221, 31. 8. 1996, p. 65.